[stockoptionagreement001.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. STOCK OPTION AGREEMENT 1. Grant of
Option. Roadrunner Transportation Systems, Inc., a Delaware corporation (the
“Company”), hereby grants, as of ________________, _____ (“Date of Grant”), to
________________ (the “Optionee”) an option (the “Option”) to purchase up to
______________ shares of the Company’s common stock, $0.01 par value per share
(the “Shares”), at an exercise price per share equal to $____ (the “Exercise
Price”). The Option shall be subject to the terms and conditions set forth in
this Stock Option Agreement (the “Agreement”). The Option is being granted
pursuant to the Company’s 2018 Incentive Compensation Plan (as amended from time
to time, the “Plan”), which is incorporated herein for all purposes. The Option
is not an Incentive Stock Option. The Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations. 2. Definitions. All
capitalized terms used herein but not expressly defined shall have the meaning
ascribed to them in the Plan. 3. Exercise Schedule. Except as otherwise provided
in Section 6 or Section 9 of this Agreement, or in the Plan, the Option shall
vest and become exercisable in installments as provided below, which shall be
cumulative. To the extent that the Option has vested and become exercisable with
respect to a percentage of Shares as provided below, the Optionee may thereafter
exercise the Option, in whole or in part, for the vested and exercisable
portions at any time or from time to time prior to the expiration of the Option
as provided herein. The following table indicates each date (the “Vesting Date”)
upon which the Optionee shall be entitled to exercise the Option with respect to
the percentage of Shares granted as indicated beside the date, provided that the
Continuous Service of the Optionee continues through and on the applicable
Vesting Date: Percentage of Shares Vesting Date _________% ________________
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting of the Option in the periods prior to each
Vesting Date, and all vesting shall occur only on the appropriate Vesting Date.
4. Method of Exercise. The vested portion of the Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice, in any form as the Company may require from time to
time, which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised, and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company pursuant to the provisions of
the Plan. Such written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the Exercise Price. The Option
shall be deemed to be exercised after both (a) receipt by the Company of such
written notice accompanied by the Exercise Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable federal or state withholding
requirements. No Shares shall be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded. 1



--------------------------------------------------------------------------------



 
[stockoptionagreement002.jpg]
5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash,
(b) check, (c) to the extent permitted by the Committee, with shares of Common
Stock owned by the Optionee, or the withholding of Shares that otherwise would
be delivered to the Optionee as a result of the exercise of the Option, (d)
pursuant to a “cashless exercise” procedure, by delivery of a properly executed
exercise notice together with such other documentation, and subject to such
guidelines, as the Committee shall require to effect an exercise of the Option
and delivery to the Company by a licensed broker acceptable to the Company of
proceeds from the sale of Shares sufficient to pay the Exercise Price and any
applicable income or employment taxes, or (e) such other consideration or in
such other manner as may be determined by the Committee in its absolute
discretion. 6. Termination. Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following: (a) with respect to the unvested
portion of the Option, immediately upon the termination of the Optionee’s
Continuous Service for any reason; (b) with respect to the vested portion of the
Option, unless the Committee otherwise determines in writing in its sole
discretion to a longer period of time, three (3) months after the date on which
the Optionee’s Continuous Service is terminated for any reason other than (i) by
the Company or a Related Entity for Cause, (ii) by reason of a Disability of the
Optionee, or (iii) by reason of the death of the Optionee; (c) with respect to
the vested portion of the Option, immediately upon the termination of the
Optionee’s Continuous Service by the Company or a Related Entity for Cause; (d)
with respect to the vested portion of the Option, twelve (12) months after the
date on which the Optionee’s Continuous Service is terminated by reason of a
Disability of the Optionee; (e) with respect to the vested portion of the
Option, twelve (12) months after the date of termination of the Optionee’s
Continuous Service by reason of the death of the Optionee; or (f) the seven (7)
year anniversary of the Date of Grant. 7. Transferability. The Option granted
hereby may not be pledged, hypothecated or otherwise encumbered or subject to
any lien, obligation or liability of the Optionee to any party, or assigned or
transferred by the Optionee otherwise than as set forth in the Plan. Upon any
attempt to transfer, assign, negotiate, pledge or hypothecate the Option, or in
the event of any levy upon the Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, the Option shall immediately
become null and void. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee. 8. No
Rights of Stockholders. Neither the Optionee nor any personal representative (or
beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares purchasable or issuable
upon the exercise of the Option, in whole or in part, prior to the date on which
the Shares are issued. 9. Acceleration of Exercisability of Option. (a)
Notwithstanding anything to the contrary in this Agreement, including, without
limitation, Section 6 hereof, this Option shall become immediately fully
exercisable in the event that (a) the 2



--------------------------------------------------------------------------------



 
[stockoptionagreement003.jpg]
Company terminates the Optionee’s employment without Cause or the Optionee
terminates his employment for Good Reason, and (b) there is a Change in Control
(as defined below) that occurs within three (3) months following the date of
such termination. (b) This Option shall become immediately fully exercisable in
the event that, prior to the termination of the Option pursuant to Section 6
hereof, and during the Optionee’s Continuous Service, there is a Change in
Control. (c) The Board or the Committee shall be authorized, in its sole
discretion, based upon its review and evaluation of the performance of the
Optionee and of the Company and its Related Entities, to accelerate the vesting
of the Option under this Agreement, at such times and upon such terms and
conditions as the Board or the Committee shall deem advisable, and which
determination shall be made on an individual by individual basis and need not be
uniform among all Participants under the Plan. (d) For purposes of this
Agreement, a “Change in Control” shall mean the occurrence of any of the
following: (i) entities affiliated with Elliott Management Corporation have
Beneficial Ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of less than twenty percent (20%) of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”) (the
Beneficial Ownership of twenty percent (20%) or more hereinafter being referred
to as a “Controlling Interest”); (ii) during any period of two (2) consecutive
years (not including any period prior to the Effective Date) individuals who
constitute the Board on the Effective Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; (iii) consummation of (A) a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving (x)
the Company or (y) any one or more Subsidiaries whose combined revenues for the
prior fiscal year represented more than fifty percent (50%) of the consolidated
revenues of the Company and its Subsidiaries for the prior fiscal year (the
“Major Subsidiaries”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company or the Major Subsidiaries, or the
acquisition of assets or equity of another entity by the Company or any of its
Subsidiaries (each of the events referred to in clauses (A) and (B) sometimes
hereinafter being referred to a “Business Combination”), unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the Beneficial Owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or comparable
governing body of an entity that does not have such a board), as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) (the “Continuing Entity”) in substantially the same
proportions as their ownership, 3



--------------------------------------------------------------------------------



 
[stockoptionagreement004.jpg]
immediately prior to such Business Combination, of the Outstanding Company
Voting Securities (excluding any outstanding voting securities of the Continuing
Entity that such Beneficial Owners hold immediately following the consummation
of the Business Combination as a result of their ownership, prior to such
consummation, of voting securities of any company or other entity involved in or
forming part of such Business Combination other than the Company), (2) no Person
(excluding any employee benefit plan (or related trust) of the Company or any
Continuing Entity or any entity controlled by the Continuing Entity or any
Person that as of the Effective Date owns Beneficial Ownership of a Controlling
Interest) beneficially owns, directly or indirectly, fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Continuing Entity except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the Board of
Directors or other governing body of the Continuing Entity were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or (iv) approval
by the stockholders of the Company of a complete liquidation or dissolution of
the Company. 10. No Right to Continued Employment. Neither the Option nor this
Agreement shall confer upon the Optionee any right to continued employment or
service with the Company or any Related Entity. 11. Law Governing. This
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware (without reference to conflict of laws
rules or principles thereof). 12. Interpretation / Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan, including, without limitation, the amendment provisions thereof, and to
such rules, regulations and interpretations relating to the Plan adopted by the
Committee as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Optionee accepts the Option subject to all of the
terms and provisions of the Plan and this Agreement. The Optionee hereby accepts
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement, unless
shown to have been made in an arbitrary and capricious manner. 13. Notices. Any
notice under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered personally or when deposited in the United States
mail, registered, postage prepaid, and addressed, in the case of the Company, to
the Company’s Secretary at 1431 Opus Place, Suite 530, Downers Grove, Illinois
60515, or if the Company should move its principal office, to such principal
office, and, in the case of the Optionee, to the Optionee’s last permanent
address as shown on the Company’s records, subject to the right of either party
to designate some other address at any time hereafter in a notice satisfying the
requirements of this Section 13. 14. Severability. In the event that any
provision of this Agreement is found to be invalid or otherwise unenforceable
under any applicable law, such invalidity or unenforceability shall not be
construed as rendering any other provisions contained herein invalid or
unenforceable, and all such other provisions shall be given full force and
effect to the same extent as though the invalid and unenforceable provision was
not contained herein. 15. Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties agree that
this Agreement shall be legally binding upon the electronic transmission,
including by 4



--------------------------------------------------------------------------------



 
[stockoptionagreement005.jpg]
electronic mail or facsimile of .pdf files, by each party of a signed signature
page to this Agreement to the other party. 16. Section 409A. (a) It is intended
that the Option awarded pursuant to this Agreement be exempt from Section 409A
of the Code (“Section 409A”) because it is believed that (i) the Exercise Price
may never be less than the Fair Market Value of a Share on the Date of Grant and
the number of Shares subject to the Option is fixed on the original Date of
Grant, (ii) the transfer or exercise of the Option is subject to taxation under
Section 83 of the Code and Treas. Reg. 1.83-7, and (iii) the Option does not
include any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the Option. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Optionee’s prior
written consent if and to the extent that such amendment, adjustment, assumption
or substitution, conversion or modification would cause the award to violate the
requirements of Section 409A. In the event that either the Company or the
Optionee believes, at any time, that any benefit or right under this Agreement
is subject to Section 409A, and does not comply with the requirements of Section
409A, it shall promptly advise the other and the Company and the Optionee shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights, if such an amendment may be made in a commercially reasonable manner,
such that they comply with Section 409A with the most limited possible economic
effect on the Optionee and on the Company. (b) Notwithstanding the foregoing,
the Company does not make any representation to the Optionee that the Option
awarded pursuant to this Agreement is exempt from, or satisfies, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Optionee or any Beneficiary for any
tax, additional tax, interest or penalties that the Optionee or any Beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 5



--------------------------------------------------------------------------------



 
[stockoptionagreement006.jpg]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ___
day of _______, _______. THE COMPANY: ROADRUNNER TRANSPORTATION SYSTEMS, INC.
By: Name: Title: The Optionee acknowledges receipt of a copy of the Plan and
represents that he or she has reviewed the provisions of the Plan and this
Agreement in their entirety, is familiar with and understands their terms and
provisions, and hereby accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement. The Optionee further represents that
he or she has had an opportunity to obtain the advice of counsel prior to
executing this Agreement. Dated: _____________ THE OPTIONEE: ___________________
SIGNATURE PAGE TO STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------



 